UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 May 2, 2016 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers, Compensatory Arrangements of Certain Officers John Wiley & Sons, Inc., (NYSE: JWa, JWb) issued a press release today announcing that the Wiley Board of Directors has elected William Pence, Global Chief Technology Officer at AOL, to join the Board effective May 1, 2016.Mr. Pence’s election to the board will be for a term up until the next annual meeting of shareholders.Mr. Pence will be a member of the Board’s Technology Committee. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press Release dated May 2, 2016 announcing director appointment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 2, 2016 John Wiley & Sons, Inc. By: Mark J. Allin President, Chief Executive Officer and Director INDEX TO EXHIBITS Exhibit NumberDescription 99.1Press Release dated May 2, 2016 announcing director appointment
